POLEN, C.J.
We find all of Taylor’s challenges on appeal of his burglary conviction and sentence unpersuasive. However, we note his scoresheet improperly scored a theft charge of which he had been acquitted. This error was harmless as to Taylor’s sentence where the sentencing judge, who had also presided over the trial, was aware Taylor had in fact been acquitted of the theft charge, and its inclusion on the score-sheet had no affect on his guidelines sentence. Still, Taylor is entitled to have his scoresheet corrected. See Poole v. State, 777 So.2d 1186 (Fla. 5th DCA 2001). This matter is therefore remanded to the trial court so that it may remove the theft charge from Taylor’s scoresheet. This case is solely remanded for correction of the scoresheet issue. A full re-sentencing is not mandated and Taylor need not be present for this administerial matter.
REMANDED for correction.
FARMER and TAYLOR, JJ., concur.